Citation Nr: 0733757	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-23 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative right cubital tunnel syndrome 
repair. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for major depressive disorder with obsessive-
compulsive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from November 1999 to November 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of major depressive disorder with obsessive 
compulsive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Functional limitation caused by the veteran's postoperative 
right cubital tunnel syndrome repair is comparable to mild 
incomplete paralysis of the ulnar nerve.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for postoperative right cubital tunnel syndrome 
repair have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
(DC) 8716 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Factual Background and Analysis

The veteran is currently assigned a 10 percent disability 
evaluation for postoperative right cubital tunnel syndrome 
repair pursuant to 38 C.F.R. § 4.124a, DC 8716.  

Under DC 8716, mild impairment due to incomplete paralysis of 
the ulnar nerve of either extremity warrants a 10 percent 
disability rating.  Moderate incomplete paralysis of the 
ulnar nerve warrants a 20 percent (minor) or 30 percent 
(major) evaluation.  Severe incomplete paralysis of the ulnar 
nerve warrants a 30 percent (minor) or 40 percent (major) 
evaluation.  Complete paralysis of the ulnar nerve warrants a 
50 percent (minor) or 60 percent (major) evaluation.  
38 C.F.R. § 4.124a, (2007).  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the veteran 
is right-handed and as such, major, as opposed to minor, hand 
disability ratings are applicable.  38 C.F.R. § 4.69.

Turning to the evidence of record, service connection was 
established for postoperative cubital tunnel syndrome repair 
by the currently appealed December 2003 RO decision.  Service 
connection was based, in part, on service medical records 
which show a diagnosis of right cubital tunnel syndrome in 
July 2002 with subsequent surgery for submuscular 
transposition of the ulnar nerve in April 2003.  

The veteran was examined in June 2003, prior to discharge, 
complaining of continued numbness at the right ring and 
little fingers together with "electric shock-like 
sensations" to the right forearm.  The condition limited his 
ability to perform his duties as he could not use hand tools 
with the right hand due to pain and numbness.  He was 
however, able to dress and groom himself, shop, walk, cook, 
drive a car and climb stairs without difficulty.  He had 
limited ability to garden, push a lawnmower, and vacuum due 
to the vibration from the objects needed to perform these 
activities.  He was able to take out normal household trash 
weighing up to 10 pounds.  

Examination of the extremities revealed the peripheral 
vessels, radial and pedal pulses were palpable.  There were 
no varicosities identified.  Deep tendon reflexes were brisk 
and equal at 3/3 bilaterally.  Motor function was 5/5 in all 
muscle groups which were well developed.  X-rays of the right 
elbow and wrist were normal.  

The appearance of the right hand and fingers were normal 
without heat, swelling, drainage, effusion, instability and 
weakness.  The right hand was non-tender to palpation at the 
joints of all fingers.  There was no evidence of muscle 
atrophy of the right hand and there was good strength of the 
interosseous muscles.  The veteran was able to approximate 
the tips of the fingers to the medial transverse fold of the 
palms.  He could make a good fist with the right hand and 
hand strength was normal at 5/5.  Sensory examination to 
light touch was decreased at the lateral aspect of the right 
hand and at the right ring and little fingers.  Position was 
within normal limits at the right hand.  The veteran was able 
to tie shoelaces, fasten buttons, pick up a piece of paper 
and tear it, and pick up a pin and grasp it tightly with the 
right hand without difficulty.  

The appearance of the right wrist joint was normal with no 
heat, redness, swelling, effusion, drainage, instability or 
weakness.  There was tenderness to palpation of the right 
wrist joint at the dorsal aspect at the time of the 
examination.  There was normal range of motion without 
restriction.  There was mild subjective pain at full range of 
motion with dorsiflexion.  Range of motion studies against 
resistance demonstrated no weakness at the right wrist.  
Range of motion was not affected by pain, weakness, 
instability, fatigue, lack of endurance or incoordination.  
The tinel sign was negative at the right wrist.  

The appearance of the right elbow was significant for the 
presence of a well-healed surgical scar.  There was no heat, 
redness, swelling, effusion, drainage, instability, or 
weakness at the right elbow joint.  There was tenderness to 
palpation of the right elbow joint at the medial epicondyle 
and at the site of the scar.  There was decreased in 
sensation to light touch in the area surrounding the scar.  
There was no decrease in strength at the right upper and 
lower arm but subjective pain at the right elbow with 
testing.  Deep tendon reflexes were normal at the right upper 
extremity (3/5, biceps and triceps reflexes).  There was 
normal range of motion without restriction.  There was 
moderate subjective pain at rest at the right elbow which 
became severe at full range of motion.  Range of motion was 
not affected by pain, weakness, instability, fatigue, lack of 
endurance of incoordination.  

Following service discharge, the veteran's primary complaints 
of pain, numbness and weakness essentially remained 
unchanged.  Clinical records dated in 2004 showed definite 
weakness of the adductor digit minimi on the right and 
decreased pinch.  However, the index ossi were equal in 
strength and nerve conduction velocity and electromyography 
studies (NCV/EMG), conducted in June 2004, were normal for 
both upper extremity median and ulnar motor sensory nerve 
conductions.  

At his most recent VA examination in May 2006, the veteran 
reported that he had no sensation in his right fifth finger 
and that it was completely numb.  He also reported pain in 
the elbow with heavy lifting and weakened right hand grip.  
He seldom took pain medication.  He denied fatigue but did 
have weakness in the right fourth and fifth fingers.  Motor 
power was 4+ in the right hand grip, compared with 5+ in the 
left.  Sensation to light touch and monofilament was 
practically absent in the ulnar distribution of the right 
arm.  Monofilament sensation was dull on the medial aspect of 
the upper arm and gradually became absent on the hypothenar 
eminence, right little finger and medial portion half of the 
fourth finger consistent with neuralgia or neuropathy of the 
right ulnar nerve.  Although the veteran was unable to lift 
any heavy weight or use heavy wrench, the examiner noted 
there was no major functional loss.  The veteran was 
currently employed with the state government agency as a 
waste resource program specialist.  

At a RO hearing in December 2006 the veteran essentially 
reiterated previously submitted information concerning the 
extent of his disability and consistent with clinical 
findings obtained during VA examination.  He gave essentially 
similar testimony at a Travel Board hearing in July 2007.  
Following the hearing the veteran submitted a lay statement 
from his mother regarding her observations of his decrease in 
physical activity because of his right upper extremity 
disability.  The veteran also submitted excerpts from various 
medical treatise evidence in the form of articles he had 
printed from the Internet.  In substance, these articles 
discuss ulnar tunnel and Guyon's Canal syndromes and their 
causes, signs, symptoms, and treatment.  

After reviewing the evidence of record, the Board finds that 
the veteran's right cubital tunnel syndrome does not warrant 
a higher rating.  While the residuals are consistent with 
neuralgia, the symptomatology falls short of being 
characterized as moderate.  

The objective neurological manifestations include decreased 
sensation on light touch and monofilament testing over fourth 
and fifth fingers of the right hand, along with some evidence 
of weakness.  Repeated medical examination, however, reveals 
no evidence of more significant symptoms such as muscle 
atrophy, decreased reflexes or loss of function.  Also, the 
veteran continues to have full range of motion of the 
fingers, wrist, and elbow, with no evidence of hand or finger 
dysfunction or incoordination.  Even though he complained of 
some discomfort with motion of the wrist and elbow there was 
no evidence of fatigability, lack of endurance, or decreased 
use.  Moreover, electrodiagnostic testing of the right upper 
extremity was normal.  As such, the preponderance of medical 
evidence fails to show a moderate nerve disability.  

The Board has considered the veteran's testimony in making 
this decision and finds his descriptions of symptomatology 
credible and reliable.  However, as a layperson, he is not 
competent to make medical determinations regarding the 
severity of his right cubital tunnel syndrome.  Thus, the 
current level of disability shown is encompassed by the 
rating assigned and, with due consideration to the provisions 
of 38 C.F.R. § 4.7, a higher evaluation is not warranted for 
any portion of the time period under consideration and there 
is no basis for the assignment of staged ratings under the 
Fenderson case.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record in 
this case does not demonstrate that his service-connected 
right cubital tunnel syndrome markedly interferes with 
employment or that he has required frequent periods of 
hospitalization for this disability and the recent VA 
examination is void of any findings of exceptional limitation 
due to the right hand disability beyond that contemplated by 
the schedule of ratings.  The Board does not dispute the 
veteran's contentions that his right hand disability has 
caused him to alter his lifestyle and restrict his 
activities.  Even so, such complaints have been taken into 
consideration in the decision to assign the 10 percent 
evaluation.  In other words, the Board finds that the regular 
schedular standards contemplate the symptomatology shown.  
Accordingly, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In a letter dated in December 2004, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claims.  
The letter informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the increased rating claim is being denied, 
any such effective date questions are moot.  The veteran has 
had ample opportunities to meaningfully participate in the 
adjudicative claims process.  Any error or deficiency in this 
regard is harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative right cubital tunnel syndrome repair is 
denied.  


REMAND

During the July 2007 Travel Board hearing the veteran 
testified that his service-connected psychiatric disorder had 
increased in severity since the last VA examination in April 
2006.  He testified that he missed two weeks of work over a 
6-month period due to an increase in symptomatology including 
depression, social isolation, irritability, anxiety and 
anger.  He testified that he received recent treatment from 
the VA clinic in Daytona.

Given the veteran's hearing testimony, which indicates that 
his psychiatric disorder has worsened, and to ensure that 
there is a complete record upon which to decide his claim so 
that he is afforded every possible consideration, the Board 
finds that a new VA examination is warranted.  Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) [where record does not 
adequately reveal current state of claimant's disability, 
fulfillment of duty to assist requires contemporaneous 
medical examination, particularly if there is no additional 
medical evidence which adequately addresses the level of 
impairment since previous examination].  

The examination should include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his VA examination in April 2006.  The examiner should 
discuss the degree to which the veteran's depression with 
obsessive-compulsive disorder has worsened, and include a 
current GAF score, to be followed by readjudication of his 
claim for an initial rating higher than 10 percent in light 
of this new evidence.  Any additional relevant records of VA 
or private treatment that are not currently of record should 
be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment of his service-connected 
depression with obsessive-compulsive 
disorder.  After he has signed the 
appropriate releases, those records which 
are not already in the claims folder 
should be obtained.  All attempts to 
procure records should be documented in 
the file.  If the records identified by 
the veteran cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he be provided 
the opportunity to obtain and submit 
those records. 

2.  Thereafter, the veteran should be 
referred for a VA examination.  The 
claims folder must be made available to 
the examiner(s) in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies deemed necessary should 
be conducted and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner is requested to use a 
multiaxial assessment, to assign a Global 
Assessment of Functioning (GAF) score for 
the present and for the past year, and 
explain what the assigned scores mean.  
Moreover, the examiner must identify the 
frequency and severity of all findings 
associated with the major depression with 
obsessive-compulsive disorder, as well as 
enumerate all symptomatology, 
particularly with respect to the 
veteran's affect, speech, memory, 
judgment, thought processes, mood, 
impulse control and ability to understand 
complex commands.  The examiner should 
also offer an opinion as to the veteran's 
ability to maintain personal hygiene; the 
presence or absence of hallucinations 
and/or delusions; the presence or absence 
of depression and/or panic attacks; and 
his ability to obtain and maintain 
employment.  Commentary concerning the 
presence or absence of suicidal and/or 
homicidal ideation, obsessional rituals, 
and/or any disorientation would also be 
helpful.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


